Title: To Thomas Jefferson from John Rutledge, Jr., 8 July 1788
From: Rutledge, John, Jr.
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Spa July 8th: 1788
          
          Your agreeable letter of June 19th: was not received by me untill my arrival at this place. Mr. Willincks who forwarded it says that it reached Amsterdam the Evening of the day on which I left it. I thank you very much and sincerely for the Notes which came inclosed. I prize them exceedingly and am very sensible to your goodness in writing them. The alteration which you propose I shall make in my route, that is, to descend the Danube from Vienna so as to go to Constantinople, and from thence to Naples I think (provided it will be safe to pass through the Ottoman territories) will be much more eligible than going, as I intended, from Vienna to Trieste and entering Italy by Venice. This however must depend on Circumstances, for altho’ it is certain that negotiations for Peace are on foot it does not seem certain that an accommodation will immediately take place. Since I had the pleasure of writing to you from the Hague, from which place I forwarded you a letter from my father, I have received Letters from Charleston dated the last of April. They mention Marylands having accepted the new Constitution and say that its adoption in our State may be regarded as a thing certain. Much do I thank you my dear Sir for your hints respecting the olive Tree, I am well convinced how great a circumstance its introduction into our State will be and shall myself pay much attention to its culture and Climate.
          I shall leave this heavenly place the day after Tomorrow for Aix la Chapelle. At Coblentz I certainly will lodge at l’homme Sauvage and shall as you desire remind him of the Map which in his Bill he had forgotten. At Frankfort I shall avail myself of the Opportunity your Notes afford me of making the acquaintance of Major Geismer who you have been so good as to say you will prepare for my Visit. I expect to be at Geneva soon in August; letters directed there Poste Restante will find me. I shall be made very happy in receiving them and in the interim am, Dr. Sir, with the sincerest wishes possible for your health and happiness Your affectionate friend & much obliged Servt.,
          
            J. Rutledge Junr.
          
        